Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the method of independent claim 1, the device of independent claim 8, the method of independent claim 17, and the device of independent claim 26.  The prior art is particularly deficient regarding determining a first area size threshold; determining a second area size threshold, wherein the second area size threshold is smaller than the first area size threshold; partitioning a block of video data into a plurality of partitions; in response to determining that an area of a first partition of the partitioned block is smaller or equal to the first area size threshold, determining that a first block and a second block within the first partition belong to a parallel estimation area, wherein the first block is within a second partition, the second block is outside the second partition, the second partition is smaller than the first partition, and the second partition is within the first partition; in response to determining that an area of the second partition of the partitioned block is smaller than or equal to the second area size threshold, determining that the first block and a third block belong to an area for a shared candidate list wherein the third block is within the second partition; coding the first block and the second block in parallel, wherein coding the first block and the second block in parallel comprises: generating a first merge candidate list for the first block without using any motion vectors from blocks in the parallel estimation area; and generating a second merge candidate list for the second block without using any motion vectors from the blocks in the parallel estimation area; coding the first block and the third block using the shared candidate list; and outputting coded video comprising coded versions of the first block, the second block, and the third block, as recited in claims 1 and 8.  The prior art is also deficient regarding maintaining a buffer of history-based motion vector candidates, wherein the history-based motion vector candidates comprise motion vectors used for inter-predicting previously coded blocks of the video data; for a first block of a first partition of the video data, determining a predictive block for the first block using a first motion vector; in response to the first block having a size greater than a threshold size, updating the buffer of history-based motion vector candidates by storing the first motion vector in the buffer of history-based motion vector candidates; for a second block of a second partition of the video data, determining a predictive block for the second block using a second motion vector; in response to the second block having a size less than or equal to the threshold size, refraining from updating the buffer of history-based motion vector candidates by refraining from storing the second motion vector in the buffer of history-based motion vector candidates; and outputting coded video comprising coded versions of the first block and the second block, as recited in claims 17 and 26.  Claims 2-7, 9-16, 18-25, and 27-36 are dependent upon claims 1, 8, 17, and 26, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482